Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered September 2, 2003, which revoked defendant’s probation and imposed a sentence of imprisonment.
In August 2002, defendant was convicted of sexual abuse in the first degree. He was sentenced to jail plus 10 years of probation. In February 2003, he was charged with violating the terms of his probation by using alcohol and failing to attend alcohol and sex offender counseling. Following a hearing at which both defendant and his probation officer testified, County Court revoked defendant’s probation and sentenced him to three years in prison, to be followed by a period of postrelease supervision. He appeals.
Defense counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that may be raised on appeal. Our review of the record and defense counsel’s brief, however, reveals potential nonfrivolous issues of “arguable merit” (People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see People v Stokes, 95 NY2d 633 [2001]), including whether the sentence imposed was harsh and excessive (see e.g. People v Hatalsky, 17 AD3d 782 [2005]; People v Venable, 16 AD3d 771 [2005]). Accordingly, we will grant defense counsel’s application to be relieved of his assignment and will assign new counsel to represent defendant on appeal to raise any issues that the record may reveal (see People v Stokes, supra; People v Cruwys, supra).
Spain, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.